141 Ga. App. 72 (1977)
232 S.E.2d 610
COFER
v.
WILLIAMS.
53151.
Court of Appeals of Georgia.
Submitted January 10, 1977.
Decided January 24, 1977.
Arthur K. Bolton, Attorney General, Kirby G. Atkinson, Assistant Attorney General, for appellant.
*73 Saliba & Newsom, Walter F. Newsom, for appellee.
QUILLIAN, Presiding Judge.
"Compliance with Code Ann. § 3-116 is an absolute condition precedent before a valid judgment may be entered against the State of Georgia or any of its officials acting in their official capacity. Otherwise, the judgment is void. The record in this case does not affirmatively show that the requirements of the Code section were met. The judgment is therefore void on its face. A void judgment may be attacked in any court and by any person. Code Ann. § 81A-160 (a). Edwards v. Lumpkin, 112 Ga. App. 128 (144 SE2d 119), affirmed 221 Ga. 486 (145 SE2d 518)." Hawes v. Bigbie, 120 Ga. App. 294 (170 SE2d 302). Accord, State of Georgia v. Chiles, 129 Ga. App. 645 (200 SE2d 501).
In the instant case there is nothing to show that the Attorney General was notified, appeared or waived notice as required by Code Ann. § 3-116 (Ga. L. 1956, p. 625). Hence, the judgment rendered is not sustainable.
Judgment reversed. Stolz and Shulman, JJ., concur.